Citation Nr: 1218826	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-27 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gallbladder disorder status post cholecystectomy; and if so whether service connection is warranted.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to an initial rating for service-connected for gastroesophageal reflux disease (GERD) with Barrett's esophagus, rated at 10 percent prior to December 31, 2007 and rated 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and from January 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a June 2009 rating action, the RO reopened a previously denied claim of service connection for a gallbladder disorder status post cholecystectomy and denied the issue on the merits.  The Board is required to consider the question of whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With respect to the claim for an increased rating for GERD, the Board notes that a July 2009 Statement of the Case (SOC) identifies a March 2008 rating decision as the rating action on appeal.  However, pertinent VA treatment records were constructively of record within one year of the May 2005 rating decision that initially granted service connection for GERD with a 10 percent rating.  As such, the May 2005 rating decision did not become final and is the rating action on appeal.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also 38 C.F.R. § 3.156(b).  

In March 2011, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at his local RO.  A transcript of this hearing is associated with the claims folder.

In July 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in August 2011.  In August 2011, the Board requested a clarifying medical opinion that was received in September 2011.  In October 2011, the Board requested an addendum that was received in December 2011.  In January 2012, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  No further evidence or argument was received within those 60 days.  Accordingly, the Board will proceed with the consideration of his case.

During the Veteran's March 2011 hearing, he raised a claim of entitlement to service connection for diabetes mellitus secondary to service-connected GERD.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In a rating decision issued in May 2005, the RO denied service connection for a gallbladder disorder status post cholecystectomy.  The Veteran did not appeal that decision. 

2.  The evidence received since the May 2005 rating decision is new and triggers VA's duty to assist by providing a medical opinion.

3.  Competent medical evidence establishes that the Veteran's current gallbladder disorder status post cholecystectomy is not related to his military service and is not caused or aggravated by his service-connected GERD with Barrett's esophagus.

4.  Competent medical evidence establishes that the Veteran's current hiatal hernia had onset during military service.

5.  Prior to December 31, 2007, GERD with Barrett's esophagus was manifested by pyrosis, nausea, and vomiting; it was not productive of a considerable or severe impairment of health.

6.  From December 31, 2007, GERD with Barrett's esophagus was manifested by persistent, recurrent epigastric distress with dysphagia and pyrosis accompanied by substernal pain, and without vomiting, material weight loss, hematemesis or melena with moderate anemia; and it was not productive of severe impairment of health.  


CONCLUSIONS OF LAW

1.  The unappealed May 2005 rating decision that denied a claim for service connection for a gallbladder disorder status post cholecystectomy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  The evidence received since the May 2005 rating decision is new and material; the claim of entitlement to service connection for a gallbladder disorder status post cholecystectomy is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Gallbladder disorder status post cholecystectomy was not incurred in or aggravated by active military service, or a service-connected disability.  38 U.S.C.A. 38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

4.  A hiatal hernia was incurred in active military service.  38 U.S.C.A. 38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  For the period prior to December 31, 2007, the criteria for an evaluation in excess of 10 percent for GERD with Barrett's esophagus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, DC 7346 (2011).

6.  For the period from December 31, 2007, the criteria for an evaluation in excess of 30 percent for GERD with Barrett's esophagus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, DC 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens the Veteran's claim for service connection for a gallbladder disorder status post cholecystectomy.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.  With respect to the underlying issue of entitlement to service connection for a gallbladder disorder status post cholecystectomy, the notice requirements were accomplished in a letter sent in August 2008 prior to the initial rating decision.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

With respect to the claim for service connection for a hiatal hernia, the Board is granting the claim.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary with respect to that issue.  With respect to the notice requirements regarding a higher initial rating for the service-connected GERD with Barrett's esophagus, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  The Veteran has also been afforded a VA examination and the Board sought out a medical opinion from a VA specialist.  

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing, although he did not specifically note basis of the prior determination and the elements that were lacking to substantiate the claims for benefits.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims file by asking the Veteran whether all of his medical treatment had been received at the VA facility that he had identified during his testimony.  

The VLJ did not ask specific questions directed at identifying whether the Veteran met the criteria for service connection for his gallbladder disorder or, whether he met the criteria for an increased rating for the service-connected GERD with Barrett's esophagus.  However, the Veteran's representative solicited testimony from the Veteran with respect to his service connection claim and led him through testimony for the apparent purpose of establishing secondary service connection.  The Veteran's representative also asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating for his service-connected GERD with Barrett's esophagus.  In discussing both his service connection and increased rating claims, the Veteran volunteered his pertinent treatment history and symptoms since service and throughout the appeals period.  Accordingly, while the VLJ did not specifically solicit such information, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

I. Reopened Claim

The Veteran seeks to reopen his previously denied claim of service connection for a gallbladder disorder status post cholecystectomy.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Service connection for a gallbladder disorder status post cholecystectomy was denied in a May 2005 rating decision on the basis that no relationship to military service was shown.  The Veteran was notified of this decision, but did not appeal and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).   

The RO received the instant petition to reopen the claim in July 2008.  The Board observes that much of the evidence received since the May 2005 rating decision is new, as it was not previously considered the RO.  Of note, a November 2008 VA examination report, and various VHA opinions specifically address whether the Veteran currently has a gallbladder disorder status post cholecystectomy that is etiologically related to service.  Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.303 (2011).  Accordingly, new and material evidence has been received to reopen the claim.  The Veteran's appeal to this extent is allowed.  


II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Furthermore, the Court has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability. See 71 Fed. Reg. 52744 (2006).  Under the changes, the section heading of 38 C.F.R. § 3.310 was re-titled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury" and the previously designated paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added as follows: Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service treatment records include the report of a February 1968 entrance physical examination, whereupon the Veteran was noted to have had an "acid stomach."  X-rays were negative.  In March 1968, the Veteran was treated for gastritis with Maalox and Donnatal and he continued to use Maalox and Donnatal until May 1968.  The respective separation examinations in October 1969 and September 1974 are negative for findings of hiatal hernia, GERD, Barrett's esophagus, or a gallbladder disorder.  

The earliest post-service medical records in the claims file are dated between January and March 1993.  A January 1993 record shows that during a hospital stay, the Veteran was diagnosed with dyspepsia and 'rule out ge reflux.'  An upper gastrointestinal series (UGI) was requested.  Another January 1993 hospital record shows that the Veteran had a history of peptic ulcer disease and a history of renal stones.  A March 1993 hospital record reflects the same past medical history and indicates that a recent UGI and eesophagogastroduodenoscopy (EGD) showed a large hiatal hernia with grade IV esophagitis.  VA outpatient treatment records dated between 2004 and 2005 reflect treatment for GERD with symptoms of abdominal pain and bloating.  These notes also show a reported past history of gallbladder surgery for acute cholectocystitis within two weeks of a fundoplication procedure. 

At a March 2008 VA examination, the Veteran reported that he had undergone a Nissen fundoplication in 1993 and a cholecystectomy at the same time.  

In November 2008, a VA nurse practitioner examined the Veteran for the purpose of providing an opinion as to whether there was a causal relationship between the Veteran's GERD with Barrett's esophagus and his hiatal hernia and gallbladder disorder status post cholecystectomy.  After examining the Veteran and the contents of the claims file, the nurse practitioner concluded that neither the Veteran's hiatal hernia nor his gallbladder removal were caused by or a result of GERD.  The nurse practitioner did, however, conclude that hiatal hernia could cause or aggravate GERD.  This opinion is insufficient as it only referred to the Veteran's GERD and not GERD with Barrett's esophagus, and it is unclear as to whether the inclusion of Barrett's esophagus as part of the Veteran's service-connected disability would have changed the opinion in any way.  The nurse practitioner also failed to identify the literature that supported her conclusions with respect to the hiatal hernia, and the statement from the Internet article that was used to justify the negative opinion with respect to the Veteran's gallbladder disorder status post cholecystectomy is not particularly persuasive.  

In April 2009, the same VA nurse practitioner opined that the Veteran's Barrett's disease is most likely caused by or a result of service-connected GERD.  This opinion is non-responsive as the Veteran was already service-connected for GERD with Barrett's esophagus.

In a July 2009 statement, the Veteran averred that his gallbladder had to be removed due to problems with his GERD.  In his February 2010 Substantive Appeal, he claimed that his gallbladder was removed in 1994 due to improper care of his GERD which led to the development of stones.

Due to the inadequate medical opinions regarding the possible relationship between the Veteran's hiatal hernia, gallbladder disorder status post cholecystectomy and his service-connected GERD with Barrett's esophagus, the Board requested a VHA medical opinion from a gastroenterologist in July 2011.  In August 2011, a specialist in gastroenterology reviewed the evidence in the claims file.  In the August 2011 opinion, and a nearly identical opinion provided in September 2011, the gastroenterologist noted that the Veteran 'complained of GE reflux while active on duty 1971-74.'  He also noted that the Veteran had undergone an open Nissen fundoplication procedure in 1993 for longstanding acid reflux not controlled with medications.  He noted further that there was no OP note to review and therefore he could not determine whether the Veteran had a hiatal hernia before the operation and whether the anti-reflux procedure included a hiatal hernia repair.  The specialist opined that it is not likely that the Veteran's hiatal hernia or his gallbladder disorder status post cholecystectomy were caused or aggravated by the service-connected GERD with Barrett's esophagus.  He stated further that the hiatal hernia probably antedated his GERD and the chronic acid reflux contributed to the development of Barrett's esophagus.  The gastroenterologist did not provide any rationale for his opinions.

Following the August 2011 opinion, the Board requested a clarifying medical opinion, which was received in September 2011.  The September 2011 opinion was nearly identical to that provided in August 2011 and still failed to include an adequate supporting rationale.  In October 2011, the Board requested yet another addendum opinion.  

In an addendum received in December 2011, another VHA specialist provided a succinct summary of the Veteran's pertinent medical history and a thorough discussion of the clinical nature of cholecystectomy, GERD, and hiatal hernia and Barrett's esophagus.  Following this discussion, the specialist opined that while the Veteran's hiatal hernia was not caused or aggravated by the service-connected GERD with Barrett's esophagus, it did in fact predate the GERD with Barrett's esophagus, and had onset during service.  The specialist also opined that the Veteran's gallbladder disorder status post cholecystectomy is not related to service and is neither caused nor aggravated by his service-connected GERD.  The rationale provided for these opinions was detailed and well-reasoned, although too lengthy to reproduce in its entirety in the instant decision.  

Of note, with respect to the hiatal hernia, the specialist noted that the Veteran had reported "acid" during his February 27, 1968 induction examination and had several encounters for [his] stomach and -most notably- [his] throat and stomach.  With respect to whether the gallbladder disease and cholecystectomy was caused and/or aggravated by the service-connected GERD with Barrett's esophagus, the specialist indicated that he had reviewed the Medline search engine used by the VA system for papers regarding GERD and cholecystitis and although there were common predisposing factor, such as obesity, he found none showing a causative link between the two.  He explained that the prior VHA specialist's August 2011 opinion was so brief and "to the point" not because he skipped the rationale but because there was none to state.  He further indicated that it is physiologically impossible for the two to be related.  As for the question of aggravation, the specialist stated that he could find no evidence of symptoms of gallbladder dysfunction before the apparently acute need to remove it.  It is not uncomment for patients to be asymptomatic until a bout of acute cholecystitis precipitates the urgent need for a cholecystectomy.  Finally, the specialist commented on the Veteran's report that he was seen by a doctor in 1994 and that the cholecystectomy was performed due to improper care of his GERD, which then caused the stones and necessitated removal of his gallbladder.  The specialist noted that this makes no physiological sense and it is likely that the Veteran misunderstood, as even without records of that surgery, pathology or clinic notes, he could not imagine such a causative connection.

Having carefully reviewed the claims file, the Board determines that service connection for a hiatal hernia is warranted.  In this respect, the preponderance of the competent medical evidence establishes that the Veteran's hiatal hernia had onset during service.  In reaching this decision, the Board relies heavily upon the December 2011 VHA opinion.  This opinion is considered to probative as the physician reviewed the claims file, provided a fully articulated opinion that included a synopsis of the pertinent medical findings, and supported his conclusions with reasoned analysis.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Board notes that the opinions provided by November 2008 VA nurse practitioner and the August 2011 VHA specialist support a finding of causation in this case, although these opinions are considered less probative because they were not supported with adequate rationales.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board has determined that service connection for gallbladder disorder status post cholecystectomy is not warranted.  In this respect, the preponderance of the competent medical evidence establishes that the Veteran's gallbladder disorder status post cholecystectomy did not have onset in service, is not causally related to service, and is neither caused nor aggravated by the Veteran's service-connected GERD.  As noted, the Veteran's gallbladder disorder was initially diagnosed many years after service.  The December 2011 specialist's opinion, that gallbladder disease and cholecystectomy was neither caused nor aggravated by the service-connected GERD with Barrett's esophagus, is probative as he carefully reviewed the pertinent documented and self-reported medical history of the Veteran, as well as the medical evidence within the claims file, and provided a clear opinion with supporting analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative value.  

The Veteran's contentions as to the etiology of his gallbladder disorder status post cholecystectomy based upon his own beliefs and familiarity with his medical history have been considered.  The Board, however, find that VA specialist's opinion outweighs his unsupported lay assertions regarding causation and aggravation.  The matter at hand involves complex medical assessments that require medical expertise and the record does not show that the Veteran has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  As the gallbladder disorder status post cholecystectomy was not shown in service, is not causally related to service or to a service-connected disability -the preponderance of the evidence is against the claim and service connection for gallbladder disorder status post cholecystectomy must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b).

III. Increased Ratings

In a May 2005 rating decision, the RO awarded service connection for GERD and assigned an initial disability rating of 10 percent, effective from January 25, 2005.  In a December 2010 rating decision, the RO increased the award to 30 percent, but only effective as of December 31, 2007.  The Veteran contends he is entitled to higher ratings.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114 (2011).  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

The RO has rated the service-connected GERD by analogy to 38 C.F.R. § 4.114, DC 7346, which sets forth the criteria for rating hiatal hernias.  A 10 percent disability rating is warranted for two or more of the symptoms for the 30 percent disability rating of less severity.  A 30 percent disability rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating, the highest schedular rating available, is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

Entitlement to a rating in excess of 10 percent prior to December 31, 2007

VA outpatient treatment records dated between 2005 and 2007 show the Veteran reported having frequent cramping abdominal pain that was worse with eating.  The pain was located in his episgastrum area and occurred both day and night.  He stated that he had to relax and "take it easy" when the pain occurred.  He denied symptoms of diarrhea, constipation, fatigue, or melena.  A January 2005 note shows the Veteran weighed 260 pounds (lbs).  A March 2005 record of a gastrointestinal evaluation shows that the Veteran reported abdominal pain with a history of bloating.  He reported that since 2004 he had experienced intermittent abdominal fullness with occasional nausea but without any vomiting.  He denied any history of melena, hematemesis, diarrhea or constipation.  He stated that he had lost about 5 pounds in the last one to two months.  Nursing notes that are also dated in March 2005 show the Veteran reported symptoms of heartburn and abdominal cramping that caused him to "double up."  He treated these symptoms with rest and Prilosec.  His weight was 257 lbs.  A May 2006 treatment note reveals that the Veteran weighed 232 lbs and had experienced a 30 lb weight loss over a three-month period.  Beginning in May 2006, treatment records show the Veteran complained of food sticking in his esophagus (i.e. dysphagia), retrosternal burning that had progressively worsened over the past year, and a sensation of bloating in his upper abdomen.   

Given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of an initial evaluation in excess of 10 percent for GERD with Barrett's esophagus for any period of time that is prior to December 31, 2007.  As noted above, a 30 percent disability rating is assigned based on symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Here, the evidence shows that prior to December 31, 2007, the Veteran's GERD was primarily manifested by frequent cramping abdominal pain, dysphagia, pyrosis, and occasional nausea.  At no time prior to December 31, 2007, however, was the Veteran's overall GERD disability picture also productive of considerable impairment of health.  In this regard, the Board notes that while the Veteran had frequent cramping abdominal pain, he reported no more than occasional symptoms of nausea and he denied any episodes of vomiting.  None of the records reflect a complaint of substernal or arm or shoulder pain accompanying his symptoms.  There also was no reported history of melena, hematemesis, diarrhea or constipation during this period.  Finally, the Veteran did not report, nor did the record reflect, any significant affect on his activities of daily living or employment due to his GERD with Barrett's esophagus symptoms.  Based on the evidence, the Board finds that the preponderance of the evidence is against finding that he had symptoms that met or more nearly approximated the criteria for a higher rating during the appeal period prior to December 31, 2007.  

Entitlement to a rating in excess of 30 percent after December 31, 2007

The Veteran underwent a VA examination in March 2008.  He endorsed symptoms of nausea several times a day.  He also reported frequent dysphagia (less than daily, but at least weekly) and noted that he could only swallow solid food most of the time.  He reported daily esophageal distress accompanied by mild pain in his substernal area.  He denied a history of heartburn and pyrosis, but reported that he regurgitates less than weekly.  There was no history or melena or hematemesis.  The examiner noted that a report from a gastric emptying study in September 2006 was normal.  On physical examination, there were no signs of anemia and the Veteran's overall health was good.  His weight was 235 lbs.  The diagnosis was Barrett's esophagus with dysphagia.  

The Veteran underwent a VA examination in October 2008.  He reported having daily nausea and vomiting with any meals.  He stated that he usually had dry heaves and dysphagia.  He also indicated that he was able to swallow liquids, soft foods and solid foods.  He also reported daily esophageal distress accompanied by mild pain in his substernal area.  Regurgitation was noted several times a day.  He also stated that he had mild coffee ground hematemesis 6 months prior and had undergone an esophageal dilation in the past 12 months.  He also reported the need to use the restroom within 15 minutes of eating, with symptoms of diarrhea.  On physical examination, the Veteran weighed 236.12 lbs, which was a 10 percent increase in his baseline weight.  There were no signs of significant weight loss or malnutrition and the Veteran's overall health was good.   

VA outpatient treatment records from 2008 to 2010 reflect no more than minimal fluctuations in the Veteran's weight.  A treatment record dated in April 2009 shows a report of worsening dysphagia to solids and liquids over a two-week period.  He underwent an esophageal endoscopy and dilation later that month based on his complaint of worsening dysphagia to solids and liquids, report of having coffee ground emesis the week prior, and history of Barrett's esophagus,.  No melena was reported.  Findings included 8 centimeters (cm) of Barrett -like mucosa and a small 1-2 cm hiatal hernia; no source of coffee ground emesis was found.  On outpatient evaluations in December 2008, September 2009, and January 2010 his GERD and Barrett's esophagus were noted to be 'stable.'

The Veteran underwent a VA examination in December 2010.  It was noted that since the April 2009 EGD, the Veteran had his proton pump inhibitor (PPI) dose doubled.  There was some relief from the dysphagia and reflux, but over the following year there had been a recrudescence of the symptoms.  He reported currently having severe episodes with reflux three times this year that persisted for two to three days without relief.  He stated that he has to sleep in a recliner in an almost upright position.  He tried to avoid chores or activities that require bending forward or downward as these will prompt reflux.  Over the past few months, he had choked on his saliva and had bouts of dry heaving.  He reported one episode of hematemesis since the last VA examination.  His current treatment included Omeprazole.  The Veteran also reported that he had nausea several times a day, due to meals, reclining position, or spontaneously.  His frequency of vomiting was less than weekly and was caused by certain foods and reclining positions.  Dysphagia was reportedly present most of the time, although he was able to swallow liquids, soft, and solid food.  He also noted daily esophageal distress accompanied by moderate, frequent pain in his substernal area.  Finally, the Veteran reported that he had lost two weeks of work in the past year due to his GERD.  

On physical examination, there were no signs of anemia and the Veteran's overall health was good.  His weight was 233 lbs, which was less than 10 percent of his baseline weight.  The diagnosis was GERD with Barrett's esophagus.  The examiner stated that there were significant effects on the Veteran's usual occupation with pain having a major impact.  The effects of the disability on the Veteran's activities of daily living ranged from mild (e.g. shopping and dressing) to severe (e.g. exercise, feeding).

At a hearing held in March 2011, the Veteran testified that he had frequent heartburn, at least several times a week, and dysphagia that require he wash down anything that he eats and also that he chew his food for a long time.  He had pain with swallowing.  He denied any episodes of vomiting, but on occasionally felt the need to regurgitate (e.g. dry heaves).  He reported that his disability affected his life in that he had some difficulties with his job as a truck driver and his wife had to assist him with driving at times.  He stated that he was limited in his ability to bend over because he will have a choking sensation.  He estimated that he had missed anywhere from six to eight days in a month due to his disability.  He expressed difficulty with finding other employment due to an inability unable to read or spell well.  He also reported that he tended to stay to himself because sometimes during a conversation he experiences 'dry heaves' and begins to shake.  

The Board finds that the preponderance of the evidence is against a finding of an evaluation in excess of 30 percent for GERD with Barrett's esophagus for any period of time that is after December 31, 2007.  During this appeal period, the Veteran's GERD with Barrett's esophagus is shown to have primarily manifested with symptoms of recurrent epigastric distress including dysphagia, mild substernal pain, and reflux, and dry heaving.  He denied any episodes of vomiting during his hearing.  The Board finds that these symptoms are reflective of the level of impairment contemplated in the assignment of a 30 percent disability rating.  The evidence does not reflect that the Veteran experienced any material weight loss although as noted, there were slight fluctuations in his weight (e.g. gains and losses) over the course of this appeal period.  Also, while the treatment records reflect that he had at least two episodes of hematemesis between 2008 and 2010, there is no finding of any anemia associated with those episodes.  Also, the December 2010 VA examiner specifically stated that the Veteran had no signs of anemia and had not experienced any material weight loss.  The Board notes further that at no time during the course of the appeal, has the Veteran's overall disability picture been productive of severe impairment of health.  Indeed, all of the VA examiners who evaluated the Veteran during this appeal period indicated that there were no signs of malnutrition and that his overall health was good.  The Board further finds that the Veteran's hearing testimony does not reflect a level of impairment that is severe.  Accordingly, the symptoms of this disability more nearly approximate the criteria for a 30 percent evaluation in this case.  The Board has considered the Veteran's competent and credible report of his symptoms, but finds that the evidence as a whole does not support a rating more than the currently assigned 30 percent rating for the entire period that is after December 31, 2007.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's gastrointestinal disability and the related complications for all periods during the pendency of this appeal.  The Veteran's service-connected GERD with Barrett's esophagus is productive of dysphagia, pyrosis, nausea, recurrent epigastric distress, and substernal pain- manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's GERD with Barrett's esophagus disability and referral for consideration of extraschedular rating is not warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, the Veteran is currently employed working; thus, a claim for TDIU has not been raised in this decision. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a gallbladder disorder status post cholecystectomy; the claim is reopened.  

Service connection for a gallbladder disorder status post cholecystectomy is denied.

Service connection for hiatal hernia is granted.

For the period prior to December 31, 2007, a rating in excess of 10 percent for service-connected for GERD with Barrett's esophagus is denied.

For the period after December 31, 2007, a rating in excess of 30 percent for service-connected for GERD with Barrett's esophagus is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


